Order of the Supreme Court, Queens County, dated October 18, 1966, modified by (1) striking out of its second decretal paragraph that the weekly support payments directed to be made therein shall commence as of September 27, 1965 (the return date of the motion) and (2) substituting therefor a provision that the payments shall be made commencing as of October 18, 1966. As so modified, order affirmed, without costs. On the record before us, it is our opinion that, in view of the conflicting affidavits submitted, the question of plaintiff’s expenses and outlays for the period between the return date of her motion and the date of the order now before us should be left to the trial court to determine in its judgment after trial. Beldoek, P. J., Ughetta, Christ, Rabin and Munder, JJ., concur.